983 F.2d 1077
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles Louis SMITH, a.k.a. Benjamin Charles Smith,Petitioner-Appellant,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.Constance Camelia SMITH, Petitioner-Appellant,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
Nos. 91-70445, 91-70472.
United States Court of Appeals, Ninth Circuit.
Jan. 15, 1993.

Before D.W. NELSON, TROTT and T.G. NELSON, Circuit Judges.

ORDER

1
The court affirms for the reasons given in the decision of the United States Tax Court in this case.


2
AFFIRMED.